                           UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF WISCONSIN




   BRENDA KOEHLER,
   KELLY PARKER,
   LAYLA BOLTEN and
   GREGORY HANDLOSER,
            Plaintiffs,
                                                         Case No. 2:13-cv-885-PP-DEJ
   v.

   INFOSYS TECHNOLOGIES LIMITED, INC.,
   and INFOSYS PUBLIC SERVICES, INC.
              Defendants.


                           NOTICE OF CHANGE OF ADDRESS
Vonda K. Vandaveer, co-counsel for Plaintiffs Koehler et al, hereby notifies the Court and
parties of her new address effective immediately:
V.K. Vandaveer PLLC
5290 Dublin Place
Dulles, VA 20189-5289

Date: December 27, 2019

                                                    Respectfully submitted,

                                                    V.K. Vandaveer, PLLC

                                                    s/ Vonda K. Vandaveer
                                                    Vonda K. Vandaveer
                                                    V.K. Vandaveer, PLLC
                                                    5290 Dublin Place
                                                    Dulles, VA 20189-5289
                                                    (202) 294-4802
                                                    vonda@vkvlaw.com

                                                    Attorney for Plaintiffs




         Case 2:13-cv-00885-PP Filed 12/27/19 Page 1 of 2 Document 189
                                CERTIFICATE OF SERVICE


I hereby certify that on this 27th day of December, 2019, a true and correct copy of the foregoing
NOTICE OF CHANGE OF ADDRESS was served on all counsel of record by electronic service
through the Clerk of the Court’s e-filing system.
Ellen E. Boshkoff
ellen.boshkoff@FaegreBD.com

George A. Stohner
george.stohner@FaegreBD.com

Gregory P. Abrams
gregory.abrams@FaegreBD.com

Lindsey M. Hogan
lindsey.hogan@ FaegreBD.com

Samantha M. Rollins
samantha.rollins@ FaegreBD.com

Dulany Lucetta Pope
lucetta.pope@FaegreBD.com

Daniel A. Kotchen
dkotchen@kotchen.com

Michael F. Brown
mbrown@dvglawpartner.com

Michael J. von Klemperer
mvonklemperer@kotchen.com

Lindsey M. Grunert
lgrunert@kotchen.com

Daniel L. Low
dlow@kotchen.com


                                                     s/ Vonda K. Vandaveer
                                                     Vonda K. Vandaveer




         Case 2:13-cv-00885-PP Filed 12/27/19 Page 2 of 2 Document 189
